DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/21, 4/18/22, 5/23/22, 6/20/22, and 9/19/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40, 43, 44, 46, 48, 49, 51-55, 58, and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cryan et al. (US 2005/0041944 A1).
Re. Claim 40, Cryan et al. discloses a device comprising: 
a relay element 60/70 formed without a cladding (Figs 6-7; [0027]-[0028]), and comprises: 
one or more of a first component engineered structure (i.e. first CES is a fiber formed from preform 20 and having the refractive index profile shown in Fig 2B) (Figs 2A-2B, and 6-7; [0034]); 
one or more of a second component engineered structure (i.e. second CES is a fiber formed from preform 30 and having the refractive index profile shown in Fig 3B) (Figs 3A-3B, and 6-7; [0035]); and 
one or more of a third component engineered structure (i.e. third CES is a fiber formed from preform 40) (Figs 4 and 6-7; [0035]); 
wherein the first, second, and third component engineered structures have different wave propagation properties (Figs 2B, 3B, and 4; [0034]-[0035]) and are fused to form a solid structure (Figs 6-7; [0036]-[0037]); 
wherein the relay element is operable to relay energy along the longitudinal direction through both the first component engineered structure and second component engineered structure (i.e. both the first CES and the second CES are operable to conduct an optical signal along their length), the energy being relayed is spatially localized in the transverse direction (i.e. optical signals are confined to their specific CES) ([0037]-[0038]); and 
wherein the first component engineered structure is aligned such that energy is propagated through the first component engineered structure with a higher transport efficiency in the longitudinal direction versus the transverse direction (i.e. the first CES propagates an optical signal along its length; [0034]); and wherein the second component engineered structure is aligned such that energy is propagated through the second component engineered structure with a higher transport efficiency in the longitudinal direction versus the transverse direction (i.e. the second CES propagates an optical signal along its length; [0035]).  
Re. Claim 43, Cryan et al. discloses the third component engineered structure has a wave property that comprises at least one of a reflective, transmissive and absorptive property (i.e. third CES transmits an optical signal; [0035]).  
Re. Claim 44, Cryan et al. discloses the relay element includes a first surface and a second surface, and wherein the energy propagating between the first surface and the second surface travel along a path that is substantially parallel to the longitudinal direction (i.e. relay element is formed as a faceplate; [0037]).  
Re. Claim 46, Cryan et al. discloses at least two of the first, second, and third component engineered structures of the relay element are configured without explicit randomization (i.e. pattern is predetermined to achieve desired optical properties; [0038]).  
Re. Claim 48, Cryan et al. discloses at least one of the first, second, or third component engineered structure includes one of glass, carbon, silicon, crystal, liquid crystal, oil, epoxy, plastic, resin, fluids, ferromagnetic material, optical fiber, optical film, polymer or mixtures thereof ([0034]).  
Re. Claim 49, Cryan et al. discloses the relay element is operable to relay energy by diffraction, refraction, or reflection ([0036]).  
Re. Claim 51, Cryan et al. discloses at least one of the first, second, or third component engineered structure of the relay element comprises a liquid, solid, or gas ([0034]).  
Re. Claim 52, Cryan et al. discloses at least two of the first, second, and third component engineered structures are arranged to result in the relay element having one or more gradients of one or more wave propagation properties across the transverse direction (i.e. arrangement of GRIN fibers in array leads to an inherent gradient of refractive indices along the cross-section of the array; [0036]-[0037]).  
Re. Claim 53, Cryan et al. discloses the one or more gradients of one or more wave propagations properties comprise one or more gradients of refractive index in the transverse direction ([0036]-[0037]).  
Re. Claim 54, Cryan et al. discloses at least two of the first, second, and third component engineered structures of the relay element are configured according to at least one of complex, formed shapes, curved, slanted, regular, irregular, and geometric configurations (Figs 6-7; [0037]).  
Re. Claim 55, Cryan et al. discloses at least two of the first, second, and third component engineered structures of the relay element are arranged to form an ordered energy relay (Figs 6-7; [0037]).  
Re. Claim 58, Cryan et al. discloses at least two of the first, second, and third component engineered structures of the relay element are configured to maintain ordering for energy wave transport efficiency (i.e. CESs are configured to transport images; [0036]-[0037]).
Re. Claim 59, Cryan et al. discloses at least two of the first, second, and third component engineered structures of the relay element are arranged to provide a first order of refractive index (i.e. high refractive index glass) and a second order of refractive index (i.e. low refractive index glass) with respect to location throughout the relay element (Figs 2A, 3A, 4, and 6-7; [0032]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cryan et al. (US 2005/0041944 A1).
Re. Claims 56 and 57, Cryan et al. discloses the device as discussed above, wherein the wavelength of the energy wave being propagated through the relay element is on the milli-scale, the micro-scale, or the Nano-scale (i.e. at least visible light; [0036]-[0037]).  The size scale of the first, second and third component engineered structures is approximately 125 microns, as is standard in the art.
While Cryan et al. discloses other sizes are possible (0034]), Cryan et al. fails to explicitly disclose an arrangement wherein the size scale of the first, second, or third component engineered structures of the relay element is on the order of wavelength of the energy wave being propagated through the relay element.  
Modifying the size scale of the component engineered structures allows for further customization of the optical properties of the device, and would have been obvious to one of ordinary skill for this purpose. The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 41, 42, 45, 47, 50, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 41, the prior art does not disclose or reasonably suggest the device as discussed above, wherein the third component engineered structure has a wave propagation property in the relay element to reduce energy not spatially localized in the transverse direction.  
Re. Claim 42, the prior art does not disclose or reasonably suggest the device as discussed above, wherein the energy not spatially localized includes unwanted diffusion or scattering of energy.  
Re. Claim 45, the prior art does not disclose or reasonably suggest the device as discussed above, wherein the energy with a uniform profile presented to the first surface passes through the second surface to substantially fill a cone with at least an angle of +/- 10 degrees relative to the normal to the second surface, irrespective of location of the energy on the second surface.  
Re. Claim 47, the prior art does not disclose or reasonably suggest the device as discussed above, wherein a spatial ordering of at least two of the first, second, and third component engineered structures are slightly randomized.
Re. Claim 50, the prior art does not disclose or reasonably suggest the device as discussed above, wherein at least one of the first, second, or third component engineered structure of the relay element comprises a polarizing element.  
Re. Claim 60, the prior art does not disclose or reasonably suggest the device as discussed above, wherein at least two of the first, second, and third component engineered structures of the relay element are arranged to induce wave interference to limit the propagation energy in the transverse direction.
The most applicable prior art, Cryan et al. (US 2005/0041944 A1), discussed above, fails to disclose or reasonably suggest the structural arrangements required by claims 41, 42, 45, 47, 50, and 60.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        11/17/22